 1
 2                                                                       JS-6
 3                                     NOTE: CHANGES HAVE BEEN
                                       MADE TO THIS DOCUMENT
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA

 8   BRIAN WHITAKER,                               ) Case No.: 2:19-CV-08208-JFW-JCx
                                                   )
 9                  Plaintiff,                     ) ORDER OF DISMISSAL
         v.                                        )
10                                                 )
     DARGAN GROUP, LLC, a California               )
11   Limited Liability Company;                    )
     THE CLADDAGH GROUP, INC., a                   )
12   California Corporation; and Does 1-10,        )
                                                   )
13                  Defendants.                    )
                                                   )
14
15
                                              ORDER

16            In the Notice of Settlement filed on November 27, 2019, Dkt. No. 13, the parties
17   represent that they have settled this action. As a result, the Court dismisses this action
18   without prejudice subject to either party reopening the action on or before January 16,
19   2020. The Court will retain jurisdiction for the sole purpose of enforcing the settlement
20   until January 16, 2020. Thereafter, absent further order of the Court, the dismissal of
21   this action will be with prejudice. All dates in this action, including the trial date are
22   vacated.
23
24            IT IS SO ORDERED.
25
26   Dated: December 2, 2019                 _____________________________________
                                             HONORABLE JOHN F. WALTER
27
                                             United States District Judge
28
